Citation Nr: 0916781	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling, for the period prior to February 26, 2007, and in 
excess of 30 percent disabling, for the period beginning July 
1, 2007, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in August 2006 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hearing loss and tinnitus and entitlement to an evaluation in 
excess of 10 percent disabling, for the period prior to 
February 26, 2007, and in excess of 30 percent disabling, for 
the period beginning July 1, 2007, for PTSD.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this award of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998) (when VA put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Therefore, this appeal must be 
remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



